FLY, C. J.
This is a suit instituted by appellees to recover certain commissions, for procuring buyers for two tracts of land, in the sum of $571.-50. The trial resulted in a judgment in favor of appellees for $500.
The trial judge passed upon the weight of the testimony and the credibility of the wit*1119nesses, and there is sufficient evidence to sustain his judgment. There is no question of law involved; the only two assignments of error relate to the facts.
The assignments of error are overruled, and the judgment is affirmed.